462 S.E.2d 514 (1995)
341 N.C. 651
NCNB NATIONAL BANK OF NORTH CAROLINA
v.
DELOITTE & TOUCHE.
No. 286P95.
Supreme Court of North Carolina.
October 5, 1995.
James T. Williams, Jr., Greensboro, for Deloitte & Touche.
Mack Sperling, James C. Adams, II, Greensboro, for Deloitte.
Stephen J. Anderson, Daniel K. Bryson, Raleigh, for NCNB.
Prior report: 119 N.C.App. 106, 458 S.E.2d 4.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a Writ of Certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of October 1995."